 



Exhibit 10.04

VERITAS SOFTWARE CORPORATION

1993 DIRECTORS STOCK OPTION PLAN

AS ADOPTED OCTOBER 1, 1993, AMENDED JANUARY 26, 1994, AMENDED
OCTOBER 19, 1994, AMENDED APRIL 20, 1995, AMENDED APRIL 17, 1996,
AMENDED JANUARY 12, 1997, AMENDED APRIL 15, 1999 AND AMENDED
OCTOBER 14, 1999 (EFFECTIVE JANUARY 1, 1999)

     1. PURPOSE. This Stock Option Plan (this “Plan”) is established to provide
equity incentives for nonemployee members of the Board of Directors of VERITAS
Software Corporation, a corporation organized under the laws of the State of
California, any successor corporation thereto and any corporation that assumes
the Plan (the “Company”) who are described in Section 6.1 below, by granting
such persons options to purchase shares of stock of the Company.

     2. ADOPTION AND SHAREHOLDER APPROVAL. This Plan shall become effective on
the date that it is adopted by the Board of Directors (the “Board”) of the
Company. This Plan shall be approved by the affirmative vote or written consent
of the holders of a majority of the outstanding shares of Common Stock of the
Company, within twelve months after the date this Plan is adopted by the Board.
Upon the effective date of this Plan, options under this Plan (“Options”) may be
granted provided that, in the event that shareholder approval is not obtained
within the time period provided herein, this Plan, and all Options granted
hereunder, shall terminate. No Option that is issued as a result of any increase
in the number of shares authorized to be issued under this Plan shall be
exercised prior to the time such increase has been approved by the shareholders
of the Company and all such Options granted pursuant to such increase shall
similarly terminate if such shareholder approval is not obtained.

     3. TYPES OF OPTIONS AND SHARES. Options granted under this Plan shall be
nonqualified stock options (“NQSOs”). The shares of stock that may be purchased
upon exercise of Options granted under this Plan (the “Shares”) are shares of
the Common Stock of the Company or any successor security.

     4. NUMBER OF SHARES. The maximum number of Shares that may be issued
pursuant to Options granted under this Plan is 562,500 Shares, subject to
adjustment as provided in this Plan. If any Option is terminated for any reason
without being exercised in whole or in part, the Shares thereby released from
such Option shall be available for purchase under other Options subsequently
granted under this Plan. At all times during the term of this Plan, the Company
shall reserve and keep available such number of Shares as shall be required to
satisfy the requirements of outstanding Options under this Plan. The numbers of
Shares represented in this Plan are stated as of January 1, 1999, and therefore
do not reflect the two-for-one stock split announced by the Board on June

 



--------------------------------------------------------------------------------



 



7, 1999 and paid as a stock dividend on July 8, 1999 to stockholders of record
on June 18, 1999.

     5. ADMINISTRATION. This Plan shall be administered by the Board or by a
committee of not less than two members of the Board appointed to administer this
Plan (the “Committee”). As used in this Plan, references to the Committee shall
mean either such Committee or the Board if no committee has been established.
The interpretation by the Committee of any of the provisions of this Plan or any
Option granted under this Plan shall be final and binding upon the Company and
all persons having an interest in any Option or any Shares purchased pursuant to
an Option.

     6. ELIGIBILITY AND AWARD FORMULA.

          6.1 ELIGIBILITY. Options may be granted only to directors of the
Company who are not employees of the Company or any Parent, Subsidiary or
Affiliate of the Company, as those terms are defined in Section 17 below (each
an “Optionee”). Directors who are consultants and independent contractors of the
Company or of any Parent, Subsidiary or Affiliate of the Company are eligible to
participate in the Directors Plan.

          6.2 INITIAL GRANT. Each Optionee who is first elected or reelected to
the Board after the effective date of the Company’s registration statement (the
“Registration Statement”) filed with, and declared effective by, the Securities
and Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended
(the “1933 Securities Act”) on or after January 1, 1999 will automatically be
granted an option for 25,000 Shares on the later of (i) the date such Optionee
is first elected or reelected to the Board or (ii) the date his or her most
recent prior option becomes fully vested as to all Shares or terminates (whether
such option was granted under this Plan, the Company’s 1993 Equity Incentive
Plan or otherwise) (the “Initial Grant”). An Optionee who has received an
Initial Grant or a Succeeding Grant prior to any assumption of this Plan shall
not be granted an Initial Grant. The Board will have the discretion to increase
the number of Shares subject to the Initial Grant to 54,000 Shares without
shareholder approval.

          6.3 SUCCEEDING GRANTS. On the anniversary date of his or her most
recent prior option (whether such option was granted under this Plan, the
Company’s 1993 Equity Incentive Plan or otherwise), Optionee will automatically
be granted an Option for 6,500 Shares, provided that Optionee is still a member
of the Board (a “Succeeding Grant”). Notwithstanding the foregoing, an Optionee
shall not receive a Succeeding Grant earlier than the first anniversary of his
or her Initial Grant. The Board will have the discretion to increase the number
of Shares subject to a Succeeding Grant to 13,500 Shares without shareholder
approval.

          6.4 MAXIMUM SHARES. The maximum number of Shares that may be issued to
any one director under this Plan is 108,000. No grant will be made, however, if
such grant will cause the number of Shares issued or subject to outstanding
Options under this Plan to exceed the number specified in Section 4 above.

 



--------------------------------------------------------------------------------



 



     7. TERMS AND CONDITIONS OF OPTIONS. Subject to the following and to
Section 6 above:

          7.1 FORM OF OPTION GRANT. Each Option granted under this Plan shall be
evidenced by a written Stock Option Grant (“Grant”) in such form (which need not
be the same for each Optionee) as the Committee shall from time to time approve,
which Grant shall comply with and be subject to the terms and conditions of this
Plan.

          7.2 VESTING. The date an Optionee is first elected or reelected to the
Board for the first time, as to the Initial Grant, and the date a Succeeding
Grant is granted, is referred to in this Plan as the “Start Date” for such
Option. Each Initial Grant granted prior to January 1, 1999 will vest as to
3,375 Shares subject to it on the last day of each calendar quarter (not to
exceed 13,500 Shares per year); provided that Optionee attended at least one
Board meeting during such quarter and provided further that the Board meeting
Optionee attended occurred after the date of grant. Each Initial Grant granted
on or after January 1, 1999 will vest as to 521 Shares subject to it on the last
day of each calendar month (not to exceed 6,250 Shares per year). Each
Succeeding Grant granted prior to January 1, 1999 will vest as to 844 Shares
subject to it on the last day of each calendar quarter (not to exceed 3,375
Shares per year); provided that Optionee attended at least one Board meeting
during such quarter and provided further that the Board meeting Optionee
attended occurred after the date of grant. Each Succeeding Grant granted on or
after January 1, 1999 will vest as to 135 Shares per calendar month (not to
exceed 1,625 Shares per year). Initial Grants granted on or after April 17, 1996
and Succeeding Grants shall be exercisable immediately upon grant for a period
of ten years. Exercised unvested Shares shall be subject to a right of
repurchase in the Company at the original purchase price that lapses as such
Shares vest. Each Option will fully vest as to any Shares that remain unvested
on the day immediately preceding the tenth anniversary of the Start Date of such
Option. Each outstanding Option shall be exercisable and vest in accordance with
the Grant by which it was originally granted.

          7.3 EXERCISE PRICE. The exercise price of an Option shall be the Fair
Market Value (as defined in Section 17.4) of the Shares, at the time that the
Option is granted.

          7.4 TERMINATION OF OPTION. Except as provided below in this Section,
this Option shall terminate and may not be exercised if Optionee ceases to be a
member of the Board or a consultant of the Company. The date on which Optionee
ceases to be a member of the Board or a consultant of the Company shall be
referred to as the “Termination Date.”

               (a) Termination Generally. If Optionee ceases to be a member of
the Board or a consultant of the Company for any reason except death or
disability, this Option, to the extent (and only to the extent) that it would
have been exercisable by Optionee on the Termination Date, may be exercised by
Optionee within six (6) months after the Termination Date, but in no event later
than the Expiration Date.

 



--------------------------------------------------------------------------------



 



               (b) Death or Disability. If Optionee ceases to be a member of the
Board or a consultant of the Company because of the death of Optionee or the
disability of Optionee within the meaning of Section 22(e)(3) of the Internal
Revenue Code of 1986, as amended, (the “Code”) this Option, to the extent (and
only to the extent) that it would have been exercisable by Optionee on the
Termination Date, may be exercised by Optionee (or Optionee’s legal
representative) within twelve (12) months after the Termination Date, but in no
event later than the Expiration Date.

     8. EXERCISE OF OPTIONS.

          8.1 NOTICE. Options may be exercised only by delivery to the Company
of an exercise agreement in a form approved by the Committee, stating the number
of Shares being purchased, the restrictions imposed on the Shares and such
representations and agreements regarding the Optionee’s investment intent and
access to information as may be required by the Company to comply with
applicable securities laws, together with payment in full of the exercise price
for the number of Shares being purchased.

          8.2 PAYMENT. Payment for the Shares may be made (a) in cash or by
check; (b) by surrender of shares of Common Stock of the Company that have been
owned by Optionee for more than six (6) months (and which have been paid for
within the meaning of SEC Rule 144 and, if such shares were purchased from the
Company by use of a promissory note, such note has been fully paid with respect
to such shares) or were obtained by the Optionee in the open public market,
having a Fair Market Value equal to the exercise price of the Option; (c) by
waiver of compensation due or accrued to Optionee for services rendered;
(d) provided that a public market for the Company’s stock exists, through a
“same day sale” commitment from Optionee and a broker-dealer that is a member of
the National Association of Securities Dealers (a “NASD Dealer”) whereby
Optionee irrevocably elects to exercise the Option and to sell a portion of the
Shares so purchased to pay for the exercise price and whereby the NASD Dealer
irrevocably commits upon receipt of such Shares to forward the exercise price
directly to the Company; (e) provided that a public market for the Company’s
stock exists, through a “margin” commitment from Optionee and a NASD Dealer
whereby Optionee irrevocably elects to exercise the Option and to pledge the
Shares so purchased to the NASD Dealer in a margin account as security for a
loan from the NASD Dealer in the amount of the exercise price, and whereby the
NASD Dealer irrevocably commits upon receipt of such Shares to forward the
exercise price directly to the Company; or (f) by any combination of the
foregoing.

          8.3 WITHHOLDING TAXES. Prior to issuance of the Shares upon exercise
of an Option, Optionee shall pay or make adequate provision for any federal or
state withholding obligations of the Company, if applicable.

          8.4 LIMITATIONS ON EXERCISE. Notwithstanding the exercise periods set
forth in the Grant, exercise of an Option shall always be subject to the
following limitations:

 



--------------------------------------------------------------------------------



 



               (a) An Option shall not be exercisable unless such exercise is in
compliance with the 1933 Securities Act and all applicable state securities
laws, as they are in effect on the date of exercise.

               (b) The Committee may specify a reasonable minimum number of
Shares that may be purchased on any exercise of an Option, provided that such
minimum number will not prevent Optionee from exercising the full number of
Shares as to which the Option is then exercisable.

     9. NONTRANSFERABILITY OF OPTIONS. During the lifetime of Optionee, an
Option shall be exercisable only by Optionee or by Optionee’s guardian or legal
representative, unless otherwise permitted by the Committee. No Option may be
sold, pledged, assigned, hypothecated, transferred or disposed of in any manner
other than by will or by the laws of descent and distribution.

     10. PRIVILEGES OF STOCK OWNERSHIP. No Optionee shall have any of the rights
of a shareholder with respect to any Shares subject to an Option until the
Option has been validly exercised. No adjustment shall be made for dividends or
distributions or other rights for which the record date is prior to the date of
exercise, except as provided in this Plan. The Company shall provide to each
Optionee a copy of the annual financial statements of the Company, at such time
after the close of each fiscal year of the Company as they are released by the
Company to its shareholders.

     11. ADJUSTMENT OF OPTION SHARES. In the event that the number of
outstanding shares of Common Stock of the Company is changed by a stock
dividend, stock split, reverse stock split, combination, reclassification or
similar change in the capital structure of the Company without consideration,
the number of Shares available under this Plan, the maximum number of Shares
that can be granted to a director and the number of Shares subject to
outstanding Options, the number of Shares vesting per quarter or per month and
the exercise price per Share of such Options shall be proportionately adjusted,
subject to any required action by the Board or shareholders of the Company and
compliance with applicable securities laws; provided, however, that no
certificate or scrip representing fractional shares shall be issued upon
exercise of any Option and any resulting fractions of a Share shall be ignored;
provided further, however, that in the event that the number of shares of Common
Stock of the Company is changed by a stock dividend or a stock split without
consideration, the Board will have the discretion not to proportionately adjust
the number of Shares subject to each Initial Grant and the number of Shares
subject to each Succeeding Grant, and the number of Shares to vest per month
subject to such Initial Grants and Succeeding Grants.

     12. NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Option granted
under this Plan shall confer on any Optionee any right to continue as a director
or a consultant of the Company.

     13. COMPLIANCE WITH LAWS. The grant of Options and the issuance of Shares
upon exercise of any Options shall be subject to and conditioned upon compliance
with

 



--------------------------------------------------------------------------------



 



all applicable requirements of law, including without limitation compliance with
the 1933 Securities Act, any required approval by the Commissioner of
Corporations of the State of California, compliance with all other applicable
state securities laws and compliance with the requirements of any stock exchange
or national market system on which the Shares may be listed. The Company shall
be under no obligation to register the Shares with the Securities and Exchange
Commission or to effect compliance with the registration or qualification
requirement of any state securities laws, stock exchange or national market
system.

     14. ACCELERATION OF OPTIONS BY SUCCESSORS. In the event of a dissolution or
liquidation of the Company, a merger in which the Company is not the surviving
corporation, the sale of substantially all of the assets of the Company, or any
other transaction which qualifies as a “corporate transaction” under Section 424
of the Code wherein the shareholders of the Company give up all of their equity
interest in the Company (except for the acquisition of all or substantially all
of the outstanding shares of the Company) the vesting of all options granted
pursuant to the Plan will accelerate and the options will become exercisable in
full prior to the consummation of such event at such times and on such
conditions as the Committee determines.

     15. AMENDMENT OR TERMINATION OF PLAN. The Committee may at any time
terminate or amend this Plan but not the terms of any outstanding option;
provided, however, that the Committee shall not, without the approval of the
shareholders of the Company, increase the total number of Shares available under
this Plan (except by operation of the provisions of Sections 4 and 11 above) or
change the class of persons eligible to receive Options. In any case, no
amendment of this Plan may adversely affect any then outstanding Options or any
unexercised portions thereof without the written consent of Optionee.

     16. TERM OF PLAN. Options may be granted pursuant to this Plan from time to
time within a period of ten (10) years from the date this Plan is adopted by the
Board of Directors.

     17. CERTAIN DEFINITIONS. As used in this Plan, the following terms shall
have the following meanings:

          17.1 “Parent” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company if, at the time of the
granting of the Option, each of such corporations other than the Company owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain.

          17.2 “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the time of
granting of the Option, each of the corporations other than the last corporation
in the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.

 



--------------------------------------------------------------------------------



 



          17.3 “Affiliate” means any corporation that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, another corporation, where “control” (including the terms
“controlled by” and “under common control with”) means the possession, direct or
indirect, of the power to cause the direction of the management and policies of
the corporation, whether through the ownership of voting securities, by contract
or otherwise.

          17.4 “Fair Market Value” shall mean the fair market value of the
Shares as determined by the Committee from time to time in good faith. If a
public market exists for the Shares, the Fair Market Value shall be the average
of the last reported bid and asked prices for the common stock of the Company on
the last trading day prior to the date of determination, or, in the event the
common stock of the Company is listed on the Nasdaq National Market, the Fair
Market Value shall be the average of the high and low prices of the common stock
on the option grant date as quoted on the Nasdaq National Market and reported in
The Wall Street Journal.

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Stock Option Agreement

 



--------------------------------------------------------------------------------



 



Grant No.:
VERITAS SOFTWARE CORPORATION

DIRECTORS NONQUALIFIED STOCK OPTION GRANT

Optionee:
Social Security Number:
Address:

Total Shares Subject to Option:
Exercise Price Per Share:
Date of Grant:
Expiration Date:

     1. Grant of Option. VERITAS Software Corporation, a Delaware corporation
(the “Company”), has granted to the optionee named above (“Optionee”) an option
(this “Option”) to purchase the total number of shares of Common Stock of the
Company set forth above (the “Shares”) at the exercise price per share set forth
above (the “Exercise Price”), subject to all of the terms and conditions of this
Grant and the Company’s 1993 Directors Stock Option Plan, as amended through
January 12, 1997 (the “Plan”). Unless otherwise defined herein, capitalized
terms used herein shall have the meanings ascribed to them in the Plan.

     2. Exercise Period of Option. Subject to the terms and conditions of the
Plan and this Grant, this Option shall be exercisable as it vests. Subject to
the terms and conditions of the Plan and this Grant, this Option shall vest as
to            Shares subject to it on the last day of each calendar quarter (not
to exceed                 Shares per year); provided that Optionee attended at
least one Board meeting during such quarter and provided further that the Board
meeting Optionee attended occurred after the date of grant. This Option shall be
exercisable as it vests for a period of ten years and will fully vest as to any
Shares that remain unvested on the day immediately preceding the tenth
anniversary of the Start Date of such Option. This Option may not be exercised
until the Plan, or in the case of Options granted pursuant to an amendment to
the number of shares that may be issued under the Plan, the amendment has been
approved by the shareholders of the Company as set forth in the Plan.

     3. Restriction on Exercise. This Option may not be exercised unless such
exercise is in compliance with the 1933 Securities Act, and all applicable state
securities laws, as they are in effect on the date of exercise, and the
requirements of any stock exchange or national market system on which the
Company’s Common Stock may be listed at the time of exercise. Optionee
understands that the Company is under no obligation to register, qualify or list
the Shares with the Securities and Exchange Commission (the “SEC”), any

 



--------------------------------------------------------------------------------



 



state securities commission or any stock exchange or national market system to
effect such compliance.

     4. Termination of Option. Except as provided below in this Section, this
Option shall terminate and may not be exercised if Optionee ceases to be a Board
Member or a consultant of the Company. The date on which Optionee ceases to be a
Board Member or a consultant of the Company shall be referred to as the
“Termination Date.”

          4.1 Termination Generally. If Optionee ceases to be a Board Member or
a consultant of the Company for any reason except death or disability, this
Option, to the extent (and only to the extent) that it would have been
exercisable by Optionee on the Termination Date, may be exercised by Optionee
within six (6) months after the Termination Date, but in no event later than the
Expiration Date.

          4.2 Death or Disability. If Optionee ceases to be a Board Member or a
consultant of the Company because of the death of Optionee or the disability of
Optionee within the meaning of Section 22(e)(3) of the Code, this Option, to the
extent (and only to the extent) that it would have been exercisable by Optionee
on the Termination Date, may be exercised by Optionee (or Optionee’s legal
representative) within twelve (12) months after the Termination Date, but in no
event later than the Expiration Date.

     5. Manner of Exercise.

          5.1 Exercise Agreement. This Option shall be exercisable by delivery
to the Company of an executed written Directors Stock Option Exercise Agreement
in the form attached hereto as Exhibit A, or in such other form as may be
approved by the Board or the committee thereof that administers the Plan, which
shall set forth Optionee’s election to exercise some or all of this Option, the
number of Shares being purchased, any restrictions imposed on the Shares and
such other representations and agreements as may be required by the Company to
comply with applicable securities laws.

          5.2 Payment. Payment for the Shares may be made (a) in cash or by
check; (b) by surrender of shares of Common Stock of the Company that have been
owned by Optionee for more than six (6) months (and which have been paid for
within the meaning of SEC Rule 144 and, if such shares were purchased from the
Company by use of a promissory note, such note has been fully paid with respect
to such shares) or were obtained by Optionee in the open public market, having a
Fair Market Value equal to the exercise price of the Option; (c) by waiver of
compensation due or accrued to Optionee for services rendered; (d) provided that
a public market for the Company’s stock exists, through a “same day sale”
commitment from Optionee and a broker-dealer that is a member of the National
Association of Securities Dealers (an “NASD Dealer”) whereby Optionee
irrevocably elects to exercise the Option and to sell a portion of the Shares so
purchased to pay for the exercise price and whereby the NASD Dealer irrevocably
commits upon receipt of such Shares to forward the exercise price directly to
the Company; (e) provided that a public market for the Company’s stock exists,
through a “margin” commitment from Optionee and an NASD Dealer whereby Optionee
irrevocably elects to exercise the Option and to pledge the Shares so purchased
to

-2-



--------------------------------------------------------------------------------



 



the NASD Dealer in a margin account as security for a loan from the NASD Dealer
in the amount of the exercise price, and whereby the NASD Dealer irrevocably
commits upon receipt of such Shares to forward the exercise price directly to
the Company; or (f) by any combination of the foregoing.

          5.3 Withholding Taxes. Prior to the issuance of the Shares upon
exercise of this Option, Optionee shall pay or make adequate provision for any
applicable federal or state withholding obligations of the Company.

          5.4 Issuance of Shares. Provided that such notice and payment are in
form and substance satisfactory to counsel for the Company, the Company shall
cause the Shares to be issued in the name of Optionee or Optionee’s legal
representative.

     6. Nontransferability of Option. During the lifetime of Optionee, an Option
shall be exercisable only by Optionee or by the Optionee’s guardian or legal
representative, unless otherwise permitted by the Committee. No Option may be
sold, pledged, assigned, hypothecated, transferred or disposed of in any manner
other than by will or by the laws of descent and distribution.

     7. Interpretation. Any dispute regarding the interpretation of this Grant
shall be submitted by Optionee or the Company to the Company’s Board of
Directors or the committee thereof that administers the Plan, which shall review
such dispute at its next regular meeting. The resolution of such a dispute by
the Board or committee shall be final and binding on the Company and on
Optionee. Nothing in the Plan or this Grant shall confer on Optionee any right
to continue as a Board Member, employee, officer or consultant of the Company.

     8. Entire Agreement. The Plan and the Directors Stock Option Exercise
Agreement are incorporated herein by this reference. This Grant, the Plan and
the Directors Stock Option Exercise Agreement constitute the entire agreement of
the parties hereto and supersede all prior undertakings and agreements with
respect to the subject matter hereof.

              VERITAS SOFTWARE CORPORATION
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
       

ACCEPTANCE

-3-



--------------------------------------------------------------------------------



 



     Optionee hereby acknowledges receipt of a copy of the Plan, represents that
Optionee has read and understands the terms and provisions thereof, and accepts
this Option subject to all the terms and conditions of the Plan and this Grant.
Optionee acknowledges that there may be adverse tax consequences upon exercise
of this Option or disposition of the Shares and that Optionee should consult a
qualified tax advisor prior to such exercise or disposition.

     
 
   
 
   
Optionee
  Date

-4-